UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7292



WILLIE JUNIOR HINES, a/k/a Willie Hines, Jr.,


                                              Petitioner - Appellant,

          versus


RICHARD   E.   BAZZLE,    Warden   of Perry
Correctional Institution; HENRY MCMASTER,
Attorney General of South Carolina,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cv-01530-GRA)


Submitted: October 31, 2006                 Decided:   November 8, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Junior Hines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Willie Junior Hines seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge to treat

Hines’ 28 U.S.C. § 2254 (2000) petition as successive and dismiss

the petition without prejudice on that basis.*           The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Hines has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




      *
      In June 2006, prior to Hines’ timely appeal in this case,
Hines filed a motion for authorization to file a second or
successive § 2254 petition, pursuant to 28 U.S.C. § 2244 (2000).
Hines raised the same issues presented in his second § 2254
petition. This Court denied authorization. See In re Hines, No.
06-461 (4th Cir. July 11, 2006) (unpublished order).

                                   - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -